DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2022 July 21 is acknowledged.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ameya S. Purohit (Applicant’s Attorney) on 2022 July 29.
The application has been amended as follows: 

1.            (Currently Amended) A heat dissipation device, comprising:
a plurality of parallel fins, each fin including a longitudinally extending body including a first metal sheet and a second metal sheet contacting the first metal sheet, the body including a first edge, a second edge longitudinally opposite the first edge, a third edge extending longitudinally between the first edge and the second edge, and a fourth edge opposite the third edge and extending longitudinally between the first edge and the second edge, wherein a working fluid is located between the first metal sheet and the second metal sheet, and the first metal sheet and the second metal sheet each at least partially define:
a plurality of obstructers arranged in a first region of the fin that is located at or adjacent the first edge,
a plurality of channels at least partially defined by the plurality of obstructers;
an evaporator channel extending longitudinally along the fourth edge and fluidly coupled to the plurality of channels;
a condenser channel extending longitudinally along the third edge and fluidly coupled to the plurality of channels;
a connecting channel extending along the second edge and fluidly coupled to the evaporator channel and the condenser channel; and
a dividing obstructer disposed between the evaporator channel and the condenser channel 


10.          (Currently Amended) A heat dissipation device, comprising:
a base plate; and
a plurality of fins 
a longitudinally extending fin body including a first metal sheet and a second metal sheet contacting the first metal sheet, the body including a first edge, a second edge longitudinally opposite the first edge, a third edge extending longitudinally between the first edge and the second edge, and a fourth edge opposite the third edge and extending longitudinally between the first edge and the second edge, wherein a working fluid is located between the first metal sheet and the second metal sheet, and the first metal sheet and the second metal sheet each at least partially define:
a plurality of obstructers arranged in a first region of the fin that is located at or adjacent the first edge,
a plurality of channels at least partially defined by the plurality of obstructers,
an evaporator channel extending longitudinally along the fourth edge and fluidly coupled to the plurality of channels,
a condenser channel extending longitudinally along the third edge and fluidly coupled to the plurality of channels,
a connecting channel extending along the second edge and fluidly coupled to the evaporator channel and the condenser channel, and
a dividing obstructer disposed between the evaporator channel and the condenser channel 
Claims 17-48 are CANCELED

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763